Title: From Benjamin Franklin to Wulffen, 11 June 1780
From: Franklin, Benjamin
To: Wulffen, Jean Henry, baron de


Sir,
Passy, June 11. 1780
I shall take care to send your three Letters to America as you desire. I am sorry you are not satisfy’d with the 20 Guineas I have lent you but demand 30 more. I know nothing of what may be due to you, nor have I any Authority to pay it. I sent you Word with the last Money, that you were not to expect any more of me, and I now confirm it; there are too many exchang’d Prisoners continually applying to me for Relief, and I cannot advance to every one such Sums as in consideration of your Wounds I have advanc’d to you.— Nor can I advise you to return to America in the Condition you are in; for if you should be taken and put again in an English Prison, it may be fatal to you. Your Family, particularly your Sister Madame Sonnemaens would be happy to have you at home with them. I have the honour to be, Sir, Y. m. o. h. S.
M. le Baron de Wulffen, Hôtel des Musquetaires gris, dans le fond de la deuxieme Cour, Rue du Bacque faubourg St Germaine à Paris
